Case 1:18-cv-09048-JPO Document 26-1 Filed 03/05/19 Page 1 of 4




       Er.f'~i~i.t ~
                         Case 1:18-cv-09048-JPO Document 26-1 Filed 03/05/19 Page 2 of 4
~ ~o Japanese                 ~o Engl ish




Home » Points-based Preferential Immi gration Treatment for Hi ghly-Ski l led Forei gn Professionals » Points-based
System for Highly-Ski l led Foreign Professionals


                                               Points—based System for Highly—Ski l led Foreign

                                               Professionals

                                              1. Overview and purpose of the system
                                               In order to promote entry of highly-ski l led foreign professionals,
    ;.~a~R;:~`~~. Leaflet C}ownload            a points-based system that provides highly-ski l led foreign
                  ~- PDF                       professionals with preferential immigration treatment was
                                               i ntroduced on May 7, 2012.
                                               The activities of the highly-ski l led foreign professionals are
                                               c lassified into three categories: "advanced academic research
                                               activities," "advanced special ized/technical activities," and
                                                 "advanced business management activities." According to
                                               characteristic features of each category of the activities, points
  ~'~~s~~ ~<<~~x~L~,xt~~E ~'>I~~:~~~~~w:rr~    are set to each item, such as "academic background,"
                                                 "professional career," "annual salary," and the l ike. If the
                                               total points reach a certain number (70 points), preferential
 ,~vr~ ~a£~S~ to cif Pas~~~:ri ~~~i~tl         immigration treatment wi l l be granted to the relevant person, with
    ~~tr~~c~~~f:                               the aim of promoting the acceptance of highly-ski l led foreign
                                               professionals in Japan.
  ~s~ce sz
 I~e+~~.~r~r~ ~i~a~~~~~a't±ors                2. Concept of    "Highly—Ski l led Foreign Professionals"
                                              Who are the highly-ski l led professionals that Japan should actively
                                              accept?
                                                "The qual ity, unsubstitutable human resources who have a
                                              complementary relationship with domestic capital and labor" and
              ~~ ~ (7(
 Frequently--                     ~      ,      "the human resources who are expected to bring innovation to the
 asked questions 1                            Japanese industries, to promote development of
                                              special ized/technical labor markets through friendly competition
  +~, Inquiries:                              w ith Japanese people and to increase efficiency of the Japanese
 Irnmigr~ti:~r'i InforrT~aliUnC2rter          l abor markets" (Report of the Counci l for the Promotion of
                                              Acceptance of Highly-Ski l led Professionals dated May 29, 2009)
   (weekdays: 8:30 am - 5:15 pm)
  0570-013904                                                          .       ..        e ~ _. €   r~i
  Phone number for IP telephones and                               s       —                        i,
  PHSs, and for international cal ls
  03-5796-7112                                          Advanced academic research
  * Engl ish or Japanese are avai lable.
                                                        activities
                                                         (Highly-Ski l led Professional (i)
Case 1:18-cv-09048-JPO Document 26-1 Filed 03/05/19 Page 3 of 4
                                                                 ~ ~ ..
                       (a) J                                   , ,~~
                       Activities of engaging in research,        ~``
                       r esearch guidance or education
                       based on a contract entered into
                       w i th a pub I i c or private       ~ ,:_,~ 1 ,_.~
                       organization in Japan.

                          Advanced special ized/technical
                          activities
                            H ighly—Ski l led Professional (i)
                           tb) ~                                               ,i
                          Activities of engaging in work             +r             ,~ ;;-~
                          r equiring special ized knowledge or       ,r                '— '~
                          ski l ls in the field of natural         t-~''
                          sciences or humanities based on a
                          contract entered into with a publ ic
                          or private organization in Japan.

                          Advanced business management
                          activities
                            Highly—Ski l led Professional (i)                           ''
                          CC) J                                          u ~. , -~,,
                          Activities of engaging i n the                       -; 'l ~,
                                                                   _ -=~_ ` "_
                          operation or management of a pub I i c         `~ ~'-'-'
                          or private organization in Japan.

                 3. Detai ls of preferential immigration treatment
                Highly—Ski l led Professional (i)
                1. Permission for multiple activities
                2. Grant of the "5 years" period of stay
                3. Easing of requirements for permanent residence
                4. Permission for the spouse of the highly—ski l led foreign
                professional to work
                5 .Permission for bringing a parent (s) to accompany the highly—
                   ski l led foreign professional to Japan under certain conditions
                6. Permission for a domestic worker to accompany the highly—ski l led
                   foreign professional to Japan under certain conditions
                 7. Preferential processing of entry and residence procedures

                 Highly —Ski l led Professional (i i)
                 a. In conjunction with the activities "Highly—Ski l led
                    Professional (i)" permitted to engage in almost al l of the
                    activities of statuses of residence based on employment
                 b. Granted an indefinite period of stay
                 c. El igible for the preferential treatment of the abovementioned
                    (3) to (6)
                 * "Highly —Ski l led Professional (i i)" is for foreign nations who have
                    engaged in activities of ""Highly—Ski l led Professional (i)" for
Case 1:18-cv-09048-JPO Document 26-1 Filed 03/05/19 Page 4 of 4
                  three years or more.

               4. Laws and regulations
                The factors to be evaluated and points to be awarded under the
                points system are stipulated in publ ic ministerial ordinance.
                Highly—ski l led foreign professionals must satisfy the current
                r equirements of residence status for work and are granted the
                status of residence "Highly—Ski l led Professional" .


                                        S ~?~~~,~i ;>~ ~;i= i~~; ~~i.;r~c   . :' i s~~ is~try e~i t?~~stice L01x
